             Case 2:21-cv-00114-MCE-JDP Document 10 Filed 03/26/21 Page 1 of 3


 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   E-mail: klauney@seyfarth.com
     400 Capitol Mall, Suite 2350
 3   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 4   Facsimile: (916) 558-4839

 5   SEYFARTH SHAW LLP
     Myra B. Villamor (SBN 232912)
 6   E-mail: mvillamor@seyfarth.com
     2029 Century Park East, Suite 3500
 7   Los Angeles, California 90071
     Telephone: (310) 277-7200
 8   Facsimile: (310) 201-521

 9   Attorneys for Defendants
     CLUB QUARTERS, INC.;
10   CLUB QUARTERS MANAGEMENT COMPANY,
     L.L.C.; and SHARED MUTUAL SERVICES, LLC
11
12
                                    UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14
15
     VALERIE BROOKS,                                  Case No. 2:21-cv-00114-MCE-JDP
16
                      Plaintiff,                      STIPULATION AND ORDER TO EXTEND
17                                                    TIME FOR DEFENDANTS TO RESPOND
              v.                                      TO COMPLAINT
18
     CLUB QUARTERS, INC., a Delaware                  [L.R. 144 (a)]
19   corporation; CLUB QUARTERS
     MANAGEMENT COMPANY, L.L.C., a                    Complaint filed:      January 20, 2021
20   Connecticut limited liability company; SHARED
     MUTUAL SERVICES, LLC, a Delaware limited         Complaint Served:     January 28, 2021;
21   liability company; and DOES 1 to 1, inclusive,                         January 29, 2021

22                    Defendants.                     Current Response Date: February 19, 2021

23                                                    New Response Date:    April 20, 2021

24
25
26
27
28


           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
     68792951v.1
     1
             Case 2:21-cv-00114-MCE-JDP Document 10 Filed 03/26/21 Page 2 of 3


 1            Pursuant to the provisions of Local Rule 144(a), Plaintiff Valerie Brooks (“Plaintiff”) and

 2   Defendants Club Quarters, Inc., Club Quarters Management Company, L.L.C., and Shared Mutual

 3   Services, LLC (“Defendants”), by and through their respective counsel, hereby stipulate that Defendants

 4   may have a 60-day extension of time in which to respond to Plaintiff's Complaint. Pursuant to this

 5   extension, a response by Defendants shall be due on or before April 20, 2021.

 6            This is the first requested extension of the deadline for Defendants to respond to Plaintiff’s

 7   Complaint.

 8            This stipulation will not affect or alter any deadline previously set by Court order.

 9            The reason for the present extension is that due to Covid-related office closures, service of the

10   summons and Complaint was inadvertently not received by Defendants’ representative. As a result,

11   Defendants only recently retained counsel to represent them in this matter and are investigating the

12   allegations to explore whether further litigation can be avoided.

13            Pursuant to Local Rule 131(e), counsel for Plaintiff has authorized submission of this document

14   on their behalf.

15            IT IS SO STIPULATED.

16   DATED: March 22, 2021                                    SEYFARTH SHAW LLP
17
18                                                            By:           /s/ Myra B. Villamor
                                                                                  Myra B. Villamor
19
                                                                 Attorneys for Defendants
20                                                            CLUB QUARTERS, INC.;
                                                              CLUB QUARTERS MANAGEMENT
21                                                            COMPANY, L.L.C.; and SHARED MUTUAL
                                                              SERVICES, LLC
22
23   DATED: March 22, 2021                                    WILSHIRE LAW FIRM
24
25                                                            By:         /s/ Thiago M. Coelho
                                                                              Thiago M. Coelho
26
                                                                    Attorneys for Plaintiff
27                                                                  VALERIE BROOKS
28

                                                          1
           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
     68792951v.1
     1
             Case 2:21-cv-00114-MCE-JDP Document 10 Filed 03/26/21 Page 3 of 3


 1                                                   ORDER

 2
 3            In light of the Parties’ Stipulation and good cause appearing therefor, the Court hereby GRANTS

 4   the Parties’ Stipulation and ORDERS that Defendants Club Quarters, Inc., Club Quarters Management

 5   Company, L.L.C., and Shared Mutual Services, LLC, shall have an extension of time of sixty (60) days

 6   in which to respond to Plaintiff’s Complaint to April 20, 2021.

 7
              IT IS SO ORDERED.
 8
     Dated: March 25, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
     68792951v.1
     1
